DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (1/28/2022) amended claims 1, 11 and 20.
Amended claims 1, 11 and 20 overcome prior rejections under 35 USC 112, which are hereby withdrawn.  
Amended fig. 6 overcomes prior objection, hereby withdrawn. 
Examiner acknowledges receipt of amended paragraph 51 of specification, which has been entered. 
Examiner acknowledges applicant summary of interview conducted on 11/12/2021.  
Claims 1-9, 11-18 and 20 are currently pending in this office action. 
Response to Arguments
Applicant’s arguments (1/28/2022) with respect to rejection of claims 1-9, 11-18 and 20 under 35 USC 101 have been fully considered and are not found persuasive.  Applicant presents arguments as follows:
Argument A (pgs 12-15) The claims improve existing retargeting technologies…recite new software functions and data structures that existing retargeting software technologies have not done before…
Response:   Examiner respectfully disagrees. 
First, Examiner notes that the claims recite that information about a user is gathered and fed into a model that predicts a score.  Data objects – interpreted as a data structure that contains data - are generated and transmitted to users having scores that exceed a threshold.   The claim language preceding applicant’s amendment clearly recites that a data object is generated for users having scores greater than a threshold value.  Applicant’s amended claim language, under a broadest reasonable interpretation, also indicates that a data object is sent to each of the select users, and the wherein clause is a restatement of this but in a negative sense – that data objects are not sent to users with scores that do not exceed a threshold (i.e., one who is not a select user).  This mere description of the data object and the transmission of the data object fails to indicate an improved technology, as again, the object (that stores data) is merely being generated and transmitted.  No other functionality is evident as a possible improvement to existing technology.    
Applicant further refers to paragraphs 2, 3 and 13 as showing improvement to technology by reciting new software functions and refers to the claimed data object.  
  Argument B: (pgs 15-16)…claims integrate judicial exception into practical application…with particular machine or manufacture (i.e., publication server, web server)…      
Response: Examiner respectfully disagrees.   The claims are merely using computing components (the additional elements) to perform a business method that involves performing activities associated with identifying users to receive data – e.g., by using a predictive model in a particular technological environment of the internet, communicating between servers, client devices and processors (generic computer components).  Further, the servers – a publication server that presents (serves, which is transmitting and displaying) content as its normal functioning (see specification, e.g. paras 12, 31) and a web server (hardware and software that responds to client requests and stores, processes and delivers web pages to users as its normal functioning) – are computers suitably programmed to achieve this functionality.  These computing components are merely being used as tools to implement the abstract idea and thus are not indicative of integration into a practical application.    
With respect to prior office action (pg 4, point D), and to clarify, the Examiner did not state that there still needs to be an improvement if a particular machine or manufacture 
  Argument C: (pgs 16-18)   The Office failed to indicate what activity is “previously known to the industry” in view of “all” of the claim elements…
Response:  Examiner respectfully disagrees. 
Examiner’s arguments refer to step 2B, evaluating additional elements for indication of well understood, routine conventional activity previously known to the industry.  
In the instant case, contrary to Applicant assertion, Examiner determined, under the 2019 examining guidelines and evaluating all claim limitations, the claims are directed to an abstract idea that was not integrated into a practical application (see detailed arguments below which are not repeated here).  In that examination, additional elements beyond the abstract idea were determined and addressed under step 2A, prongs 1 and 2 and step 2B. 
Examiner notes that, under a step 2B analysis, the Berkheimer memo addresses the limited question of whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity (see page 1 of Berkheimer memo, 4/19/2018). Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim (3) adds a specific limitation beyond the judicial exception (i.e., additional element(s))  that is not “well understood, routine or  conventional” in the field (see MPEP 2106.05(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the exception.  

   Specifically, the computing components included a server (publication), web server computing device, computer network, web service, (client) devices, computer.   The publication and web servers and client devices were found to be recited at a high level of generality (see e.g. specification, paragraphs 13, 30, 31, 42 (publication server); 18, 23 (web server computing device); 15(client device), 23 (processor)) such that it amounts to no more than mere instructions to apply the exception using generic computer components as tools. (see MPEP 2106.05(f)) The computer network (see specification, paras 14, 15) and web service (see, e.g., specification, para 25) generally link the use of the judicial exception to a particular technological environment or field of use, where a web service is associated with the Internet. (MPEP 2106.05(h)).         Accordingly, these additional elements, when considered separately and as an ordered combination, are not indicative of an inventive concept (aka significantly more).  
   The claim also recites “accessing…user information corresponding to users of a web    service,” which is an additional element that recites data gathering, which is an insignificant extra-solution activity.   Under the Berkheimer analysis court decisions are cited to note this additional element is well understood, routine conventional in nature.  Specifically, the argument states that court decisions cited in MPEP 2106.05 (d)(II) and 2106.05(g) show that courts have found data gathering to be well understood, routine, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  
    In sum, the additional elements, individually or in combination, were identified as being used as tools to perform the abstract idea, reciting a technological environment or field of use or reciting insignificant extra-solution activity, and therefore not indicative of an inventive concept (aka significantly more). 
      
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

   A review of the specification (e.g., paragraphs 40-42) show that data objects are generated for users having a score over a certain threshold, and those users are identified as select users.  The data object is then transmitted to the select users.  There is not sufficient support for the language, “based at least in part of a computer read of the generated data object…causing a selective transmission of the generated data object… to client devices…,” as is now recited in the claim limitation.   
  Dependent claims 2-9 and claims 12-18 are similarly rejected because they do not cure the deficiencies of claims 1 and 11, from which they respectively depend. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Re claims 1 and 11:  the claim is rendered indefinite.  

    Dependent claims 2-9 and claims 12-18 are similarly rejected because they do not cure the deficiencies of claims 1 and 11, from which they respectively depend. 
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 are directed to a method; claims 11-18 to a system comprising processors; claim 20 to a non-transitory machine-readable medium, which are statutory categories of invention (Step 1: Yes).  
Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites an abstract idea:
    accessing…user information corresponding to users of a web service;
placing the user information as input into a predictive model; 

    identifying select users…based on the calculated score, the select users each having a score greater than a predetermined threshold;
     based on the score for each of the select users being greater than the predetermined threshold, generating…a data object for the select users, the data object being a selectively transmitted data object that is an indicator…that a respective user of the select users has been chosen as one of the select users…for having the score greater than the predetermined threshold; and
     based at least in part on a…read of the generated data object and the scores being greater than the predetermined threshold, causing a selective transmission of the generated data object to…the select users, wherein the generated data object is not caused to be transmitted to any other…user that is not one of the select users.

Step 2A Prong 1  
    Here, the recited abstract idea falls within the category of certain methods of organizing human activity, which includes commercial interactions in the form of advertising or sales activities (e.g., collecting information, i.e., user information; analyzing the information, i.e., placing the information in a model and using the model to predict a score indicating a conversion rate (likelihood of purchasing a product) and identify users with scores greater than a value; and as a result of the collection and analysis, transmitting information to the user that indicates that the user meets this threshold score.)    Recitation of the processors, web service and client devices does 
 
Step 2A Prong 2
   This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements – computer network, web server, publication server, web service, client devices.  The publication and web servers, client devices and processors are recited at a high level of generality (see e.g. specification, paragraphs 13, 30, 31, 42 (publication server); 18, 23 (web server); 15(client device), processors (23)) such that it amounts to no more than mere instructions to apply the exception using generic computer components. (see MPEP 2106.05(f)) The computer network (paras 14, 15) and web service (see, e.g., specification, para 25) generally link the use of the judicial exception to a particular technological environment or field of use, where a web service is associated with the Internet. (MPEP 2106.05(h))  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).

Step 2B
   The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an 
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B – No).    

   Similar arguments are extended to independent system claim 11 and non-transitory machine-readable medium claim 20. Hence the claims are rejected under similar grounds to claim 1.  
   
Dependent claims 2-9 and 12-19 are rejected under 35 USC 101. 
   Dependent claims 2-9 and 12-19 further define the abstract idea that is present in their respective independent claims 1 and 11.  
  Specifically, dependent claims 2 and 17 further describe the calculated scores - conversion rate related to likelihood of purchasing products from the web service; claims 7 and 14 describe the data object; claim 12 further describes the select users.  The claims recite various additional elements – i.e., publication server (claims 7, 14), processors (claim 12), web service (claims 2, 12, 17), client devices (claims 7, 14) - for which arguments presented as for claims 1 and 11 regarding these additional elements are applicable.  

  Dependent claims 8, 9 and 18 provide further description of user information (clm 8, 18) and the accessing of it (clm 9). The claims 8, 9 and 18 recite an additional element – a web service - for which arguments presented as for claims 1 and 11 regarding this additional element is applicable.  
   Therefore, as shown above, these dependent claims – 2-9 and 12-18 further define the abstract idea and do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.    
   Accordingly claims 1-9, 11-18 and 20 are not patent eligible under 35 USC 101. 
  
Conclusion
      The prior art made of record (in form PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696